On Motion for Rehearing.
We adhere to our holding that there was no evidence of sufficient probative force in the record to show that Powers was an authorized agent of North American Union Life Insurance Company and that appellants failed to sustain venue in Gregg County against said Insurance Company under subdiv. 7 of art. 1995, Vernon’s Ann.Civ.St.
Appellants also vigorously contend that venue is maintainable in Gregg County, Texas, under subdiv. 29a of art. 1995, V.A.C.S., because they proved that Powers committed fraud in Gregg County, Texas, and because their petition alleged that Powers was the authorized agent of North American Union Life Insurance Company and alleged that said Insurance Company was a “necessary party.” This contention is not well taken because the Insurance Company was not a necessary party as a matter of law under the following authorities: Tarrant v. Walker, 140 Tex. 249, 166 S.W.2d 900; Douglas v. Constable, Tex.Civ.App., 274 S.W.2d 449, 450; York Supply Co. v. Dunigan Tool & Supply Co., Tex.Civ.App., 276 S.W.2d 317; Union Bus Lines v. Byrd, 142 Tex. 257, 177 S.W.2d 774; Pioneer Bldg. & Loan Ass’n v. Gray, 132 Tex. 509, 125 S.W.2d 284; Moreland v. Hawley I. S. D., 140 Tex. 391, 168 S.W.2d 660.
In Tarrant v. Walker, supra [140 Tex. 249, 166 S.W.2d 901] it is stated:
“The Texas Company and Gunter are sued as joint tort-feasors. Ei*584ther defendant is liable for the damages suffered by Mrs. Tarrant, and she could have full satisfaction therefor by judgment and execution against either. All the relief to which the Tarrants are entitled as against the Texas Company can be so enforced in the district court of Polk County, under subdivision 23, Art. 1995, supra, without Gunter’s presence as a defendant. Therefore, Gunter is not a necessary party to the suit within the meaning of subdivision 29a.”
Furthermore, even if North American Union Life Insurance Company had been a necessary party (which we hold it was not under the authorities cited above) it would have been necessary for appellants to sustain venue in Gregg County, Texas, against the Insurance Company to have made proof that Powers was an authorized agent of such Insurance Company. See the following- authorities: Moreland v. Leslie, 140 Tex. 170, 166 S.W.2d 902; Moreland v. Hawley I. S. D., 140 Tex. 391, 168 S.W.2d 660; York Supply Co. v. Dunigan Tool & Supply Co., Tex.Civ.App., 276 S.W.2d 317, and the numerous authorities cited and reviewed in Ladner v. Reliance Corp., Tex.Civ.App., 288 S.W.2d 129. We quote from the opinion of the Supreme Court of Texas in Moreland v. Leslie, 140 Tex. 170, 166 S.W.2d 902, 904, as follows:
“It is an elementary principle that before one person can be held responsible for the acts of another, in the absence of special circumstances, it must appear that the latter was the agent of the former and was acting in the scope of his employment in doing what he did. It is not claimed that Moreland personally ran the truck into respondent’s bus. Edins was the actor. Hence, Moreland cannot be said to have ‘committed a trespass’ in Jones County until it is shown that Edins was his agent and acting within the scope of that agency when he suffered the truck to collide with the bus.
“We have this day held, in Tarrant et vir. v. Walker, Chief Justice, et al., [140 Tex. 249] 166 S.W.2d 900, that subdivision 29a, Art. 1995, supra, cannot operate to fix venue in Jones County as to Moreland, because he is not a necessary party to the suit. However, if he were such a party, it vaould still be necessary to make proof in line with this opinion before he could be held for trial there in the face of his plea of privilege.” (Italics ours.)
We adhere to our original ruling in this case affirming the judgment of the trial court in sustaining the plea of privilege of North American Union Life Insurance Company.
Appellants’ motion for rehearing is respectfully overruled.